Citation Nr: 1639258	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  15-04 353	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a stomach disorder.

3.  Entitlement to service connection for a left shoulder injury.

4.  Entitlement to an increased disability rating greater than 30 percent for a right knee disability.

5.  Entitlement to an increased disability rating greater than 30 percent for a left knee disability.

6.  Entitlement to an increased disability rating greater than 30 percent for a right shoulder disability. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from August 1973 to April 1974 and from November 1990 to April 1992.  She also served in the U.S. Army Reserve.    

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in North Little Rock, Arkansas.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The Veteran requested a Board videoconference hearing before a Veterans Law Judge in the January 2015 VA Form 9.   However, she cancelled that request in August 2016.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2015).  


FINDING OF FACT

On August 31, 2016, prior to the promulgation of a decision in the appeal, the Veteran, through her authorized representative, indicated that she wanted to withdraw all issues on appeal.   


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).  

In an August 30, 2016 statement, the Veteran, through her authorized representative, withdrew the appeal requesting that "all issues [be] dropped."    Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.

 

		
DAVID L. WIGHT
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


